Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 19, 2022

                                      No. 04-22-00126-CR

                                       Albino CEDILLO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 2020-0019-CR
                          Honorable Steve Hilbig, Judge Presiding


                                         ORDER
        The reporter’s record was originally due by April 18, 2022. On that day, the court
reporter filed a notification explaining she has not filed the record because she has not received
payment. She requests a forty-five day extension of time, and for the extension to be calculated
from the day she receives payment. After consideration, we grant the court reporter’s request
and order the court reporter to file the record by June 3, 2022. We further order the court
reporter to file a notification indicating whether she has received payment by Monday, April 25,
2022.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court